Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-14 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a device for manipulating a light radiation  comprising: a monolithic block made of homogenous transparent material and having two reflective surfaces, wherein the light radiation is manipulated by being reflected multiple times on the two reflective surfaces, the monolithic block including: a first zone on one surface of the monolithic block for injecting the light radiation to be manipulated, and a second zone on one surface of the monolithic block; wherein at least one of the two reflective surfaces is micro-structured to impart a determined spatial phase transformation on the light radiation at each reflection on micro-structurations of the at least one of the two reflective surfaces that is micro-structured; in combination with the other recited limitations in the claim. 
Claims 2-14 are allowable as dependent upon claim 1.
Prior art reference Kruger et al. (Birefrmgence Measurements on Crystalline Silicon, Class. Quantum Grav. 33 (2016) 015012; “Kruger”) is the closest prior art of record in this application. However, Kruger fails to disclose the microstructure limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883